DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 08/20/2018.
Claims 1-15 are pending.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites: “The method according to claim 10”, which is depending on itself.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the degree to which the multi-microphone input signal" in lines 10, 19-20, and 21.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1 and 11, the recited limitation “a dominant direction of arrival” is appears in lines 9, and 13-14 of claim 1, and in line 2 of claim 11, it causes indefiniteness to the claims because it is unclear with the recited "a dominant direction of arrival” limitation that is being considered as the same or different “dominant direction of arrival”, as recited in claims 1 and 11.  
Regarding claim 1, the recited limitation “a single direction of arrival” is appears in lines 11, 19-20, and 22, and it causes indefiniteness to the claim because it is unclear with the recited "a single direction of arrival” limitation that is being considered as the same or different “single direction of arrival”, as recited in claim 1.  

Claims 2-4 recite the limitation "the direction of arrival vector u”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 3 and 7, the claimed limitation "preferably" is not a positive limitation.  It is rendering the claim indefinite because such optional term fails to limit the scope of claims 3 and 7 as recited.



Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama, Wang et al, Vilkamo et al, Rosca et al, Zalewski et al, and Samsudin et al disclose various systems and methods for multichannel audio signals processing where the audio signals are received from multiple input microphones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 05/22/2021